Citation Nr: 0518210	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an rating in excess of 10 percent for 
tinnitus, to include whether entitlement to separate 10 
percent ratings are warranted for bilateral tinnitus is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1945, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to increased evaluations for his service-
connected bilateral hearing loss and tinnitus.  The veteran 
perfected a timely appeal of this determination to the Board.  

In April 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing held at the 
local VA office before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  At the hearing, 
the veteran submitted directly to the Board a pertinent 
private medical report, which was accompanied by a waiver of 
RO consideration, and which will be considered by the Board 
in the adjudication of this appeal.

With respect to the veteran's tinnitus claim, the Board notes 
that this condition has been rated as 10 percent disabling 
since June 10, 1998, and in the April 2002 rating decision, 
the RO denied entitlement to an increased rating.  The United 
States Court of Appeals for Veterans Claims (Court) recently 
issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005), which reversed a decision of the Board that concluded 
that no more than a single 10 percent evaluation could be 
awarded for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought.  Once a final decision 
is reached on appeal in the Smith case, the adjudication of 
any tinnitus cases that have been stayed will be resumed.  
See Chairman's Memorandum, 01-05-08 (2005).  

The veteran's bilateral hearing loss claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In his statements and testimony, the veteran reports that his 
bilateral hearing loss has worsened in recent years, and at 
the April 2005 Board hearing, the veteran submitted a report 
prepared by a private otolaryngologist, Dr. Robert Yarber, in 
which that physician confirmed that the condition had 
deteriorated during the "last few years."  The report also 
indicates that Dr. Yarber has been treating the veteran for 
many years, and the records of his care, to include 
audiological evaluations, are not currently associated with 
the claims folder.  In light of the foregoing, under the law, 
the Board has no discretion but to remand this matter so that 
the pertinent outstanding records can be considered by the 
RO, and that the veteran can be afforded the opportunity to 
undergo a contemporaneous VA audiological evaluation.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  As 
such, this issue must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment by Dr. Robert Yarber of Ear, 
Nose and Throat Physicians of Northern 
Mississippi in Tupelo, Mississippi, dated 
since November 2001.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the current severity of the 
veteran's bilateral hearing loss.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All appropriate 
testing, including an audiological 
evaluation, must be performed.  The 
examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for the veteran's 
bilateral hearing loss.

4.  If the determinations remain adverse 
to the veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




